            Case 2:20-cv-01801-RAJ-BAT Document 15 Filed 03/25/21 Page 1 of 1




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8    PUGET SOUNDKEEPER ALLIANCE,

 9                               Plaintiff,                  CASE NO. 2:20-cv-01801-RAJ-BAT

10           v.                                              ORDER EXTENDING DEADLINES
                                                             FOR INITIAL DISCLOSURES AND
11    LINEAGE LOGISTICS LLC, et al,                          SUBMISSION OF JOINT STATUS
                                                             REPORT AND DISCOVERY PLAN
12                               Defendant.

13          Based on the parties’ Stipulation (Dkt. 14) and for good cause shown, it is ORDERED
14   that the current deadlines for the Rule 26(f) conference, initial disclosures, and joint status report
15   (Dkt. 13) are extended as follows:
16          Deadline for Fed. R. Civ. P. 26(f) Conference:                  April 23, 2021
17          Initial Disclosures Pursuant to Fed. R. Civ. P. 26(a)(1):       May 7, 2021
18          Combined Joint Status Report and Discovery
            Plan as Required by Fed. R. Civ. P. 26(f) and Local
19          Civil Rule 26(f):                                               May 21, 2021
20          DATED this 25th day of March, 2021.
21

22                                                          A
                                                            BRIAN A. TSUCHIDA
23                                                          Chief United States Magistrate Judge

     ORDER EXTENDING DEADLINES FOR
     INITIAL DISCLOSURES AND SUBMISSION
     OF JOINT STATUS REPORT AND
     DISCOVERY PLAN - 1
